We are of opinion that the Court properly refused the writ prayer for. Without considering several other objections, and apparently grave objections, which stand in the way of the remedy pursued by the plaintiff, it will be sufficient to state that the provisions of the acts of 1794 and 1803, as embodied in the Revised Statutes, ch. 62, *Page 208 
sec. 16, are explicit, that a Justice's execution shall not be levied on land, except where there is a want of goods to satisfy it, and if any goods be seized, and a levy made on land, because of the insufficiency of these goods to discharge the execution, the return of the officer shall set forth "what money he has made of the goods," and what land he has levied upon. The intention of the Legislature is manifest, that no proceedings shall be had for a sale of the land, except it be the return of a levy thereon, until the goods seized shall have been disposed of.
PER CURIAM.                                                Affirmed.
Cited: Whitaker v. Petway, 26 N.C. 185; Jones v. Austin, 32 N.C. 22;Presnell v. Landers, 40 N.C. 256; Tysor v. Short, 50 N.C. 281.
(300)